United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, New Castle, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1833
Issued: March 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 17, 2008 appellant filed a timely appeal from an October 18, 2007 decision of
the Office of Workers’ Compensation Programs adjudicating his schedule award claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than 13 percent permanent impairment of his left
lower extremity.

FACTUAL HISTORY
This is the second appeal in this case.1 By decision dated January 30, 2007, the Board set
aside a January 17, 2006 Office decision granting appellant a schedule award based on 13
percent left lower extremity impairment. The Board remanded the case for further development
of the medical evidence. The facts of the previous Board decision are incorporated herein by
reference.
On August 15, 2007 the Office referred appellant, together with a statement of accepted
facts and a list of questions, to Dr. Stephen R. Bailey, a Board-certified orthopedic surgeon, for
an impairment rating of his left lower extremity.2
In a September 14, 2007 report, Dr. Bailey reviewed the medical history and provided
findings on physical examination. He noted that appellant walked with a slight limp favoring his
left leg and used a cane. Appellant appeared to be in no acute distress. Dr. Bailey found no
evidence of a left knee sprain on physical examination. There was no difference in the
circumference of his thighs which indicated normal usage of the left knee. If appellant was not
using his left knee normally, there would have been significant left thigh atrophy. Manual motor
testing of both lower extremities was normal. Dr. Bailey asked him to flex his left knee back as
far as he could. At first, appellant went from full extension of his left lower extremity to
approximately 105 degrees, complaining of back pain. Dr. Bailey examined his right knee and
then reexamined his left knee. Appellant was then able to actively flex his left knee to 120
degrees. Dr. Bailey noted that the American Medical Association, Guides to the Evaluation of
Permanent Impairment provides for knee impairment based on decreased extension of five
degrees or more. However, appellant’s left knee extension was normal. There was no varus or
valgus deformity. There was no effusion, heat or joint laxity. Appellant reported diffuse medial
joint discomfort to palpation. McMurray’s testing for a meniscal tear was negative. No surgical
scars were visible on the left knee and there was no discoloration of the knee or leg. Reflexes at
the knee and ankle were 2+ and equal bilaterally. Calf girth was 13 inches bilaterally. Appellant
had an extensor hallucis longus muscle of 5/5 and could perform three repetitions of heel raise
which showed equal strength bilaterally. There was no dermatomal sensory loss. Sensation was
intact to pin and light touch. Appellant’s knee quadriceps muscle strength was normal compared
to the right. There was no joint instability, effusion or any evidence of internal derangement.
Dr. Bailey did not correlate appellant’s complaints of knee pain with any objective impairment.
He noted that an accepted condition was a herniated disc at L5-S1 but there was no evidence of
radiculopathy into the left lower extremity. Dr. Bailey indicated that if appellant had
1

See Docket No. 06-1865 (issued January 30, 2007). On March 31, 1998 appellant, then a 42-year-old custodial
group leader, filed a traumatic injury claim alleging that he injured his back and left knee when he slipped in mud
and fell. The Office accepted his claim for a left knee strain and sprain and a lumbar sprain and strain. On May 17,
2005 appellant filed a claim for a schedule award for his left lower extremity. Appellant has two other back injury
claims filed with the Office. In OWCP File No. xxxxxx397, the Office accepted that appellant sustained a lumbar
strain and a herniated disc at L5-S1 on May 24, 1999. A schedule award based on a six percent impairment of the
right lower extremity was granted on May 11, 2005. Appellant also has a claim based on accepted thoracic and
lumbar strains sustained on July 22, 1998 in OWCP File No. xxxxxx543.
2

The Office first referred appellant to Dr. Gerald Pifer. However, the Office found that the impairment rating
from this referral physician was not sufficient to establish appellant’s left lower extremity impairment.

2

experienced a partial torn medial meniscus and undergone a meniscectomy, he would have two
percent impairment of the left lower extremity, based on Table 17-33 at page 546 of the A.M.A.,
Guides. However, he found no evidence of record that appellant had undergone a
meniscectomy. Dr. Bailey concluded that appellant had no impairment of his left lower
extremity causally related to his March 31, 1998 work-related left knee sprain and lumbar sprain.
In reports dated September 14 and October 5, 2007, Dr. Morley Slutsky, a Boardcertified specialist in preventive medicine and an Office medical adviser, stated that there was no
evidence to support that appellant underwent a meniscectomy to repair a left knee meniscus tear.
He stated that the A.M.A., Guides provides for impairment based on a meniscectomy, not for a
meniscal tear.3 Dr. Slutsky agreed that appellant had no ratable impairment of the left lower
extremity based on the findings in Dr. Bailey’s report.4
By decision dated October 18, 2007, the Office denied appellant’s claim for more than 13
percent impairment of his left lower extremity on the grounds that the medical evidence did not
establish additional impairment.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.7
The A.M.A., Guides provides for three separate methods for calculating the lower
extremity permanent impairment of an individual: anatomic; functional; and diagnosis based.8
The anatomic method involves noting changes, including muscle atrophy, nerve impairment and
vascular derangement, as found during physical examination.9 The diagnosis-based method may
3

See A.M.A., Guides 546, Table 17-33.

4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (these procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

20 C.F.R. § 10.404.

8

A.M.A., Guides 525.

9

Id.

3

be used to evaluate impairments caused by specific fractures and deformities, as well as
ligamentous instability, bursitis and various surgical procedures, including joint replacements
and meniscectomies.10 The functional method is used for conditions when anatomic changes are
difficult to categorize, or when functional implications have been documented, and includes
range of motion, gait derangement and muscle strength.11 The evaluating physician must
determine which method best describes the impairment of a specific individual based on patient
history and physical examination.12 When uncertain about which method to use, the evaluator
should calculate the impairment using different alternatives and choose the method or
combination of methods that gives the most clinically accurate impairment rating.13 If more than
one method can be used, the method that provides the higher impairment rating should be
adopted.14
ANALYSIS
Dr. Bailey reviewed appellant’s medical history and provided findings on physical
examination. There was no evidence of a left knee sprain. There was no difference in the
circumference of his thighs which indicated normal usage of the left knee. Manual motor testing
of both lower extremities was normal. Appellant’s knee quadriceps muscle strength was normal
compared to the right. There was no joint instability, effusion or any evidence of internal
derangement. There was no effusion, heat or joint laxity. McMurray’s testing for a meniscal
tear was negative. No surgical scars were visible on the left knee and there was no discoloration
of the knee or leg. Reflexes at the knee and ankle were 2+ and equal bilaterally. Calf girth was
13 inches bilaterally. Appellant’s extensor hallucis longus was 5/5 and three repetitions of heel
raise showed equal strength bilaterally. Regarding range of motion, appellant was able to
actively flex his left knee to 120 degrees which demonstrated no impairment based on Table 1710 at page 537 of the A.M.A., Guides. Dr. Bailey noted that the A.M.A., Guides provides for
range of motion knee impairment based on decreased extension of five degrees or more;
however, appellant’s left knee extension was normal. There was no range of motion varus or
valgus deformity. Regarding sensory loss or pain, appellant had no dermatomal sensory loss.
Sensation was intact to pin and light touch. Although appellant reported diffuse medial joint
discomfort to palpation, Dr. Bailey did not correlate his complaints of knee pain with any
objective impairment. He noted that a herniated disc at L5-S1 was an accepted condition but
there was no evidence of radiculopathy into the left lower extremity. Dr. Bailey advised that if
appellant had undergone a meniscectomy, he would have two percent impairment of the left
lower extremity, based on Table 17-33 at page 546 of the A.M.A., Guides. However, the record
did not establish that appellant had undergone a meniscectomy. Dr. Bailey stated that appellant
had no impairment of his left lower extremity causally related to his March 31, 1998 workrelated left knee sprain and lumbar sprain. Dr. Slutsky concurred that appellant had no
10

Id.

11

Id. at 525, Table 17-1.

12

Id. at 548, 555.

13

Id. at 526.

14

Id. at 527, 555.

4

impairment of the left lower extremity based on the findings in Dr. Bailey’s report. He stated
that there was no evidence of record that appellant had undergone a meniscectomy to repair a left
knee meniscus tear and, as Dr. Bailey noted, the A.M.A., Guides provides for impairment based
on a meniscectomy, not for a meniscal tear. The Board finds that Dr. Bailey’s impairment rating
conforms to Office procedures and the procedures in the A.M.A., Guides for determining
impairment. His report establishes that appellant has more than 13 percent impairment of his left
lower extremity.
On appeal, appellant asserts that the Office erred in not combining this case with
appellant’s two separate accepted back injury cases. He stated that the Board should have all
three case records, not just the documents added by the Office, from one of the other files, to the
file on appeal. However, appellant provided insufficient explanation as to why combining these
three cases is necessary in order to evaluate any impairment to his left lower extremity.
On appeal, appellant asserts that Dr. Bailey’s opinion regarding his left lower extremity
impairment is of diminished probative value because he is mentioned as a referral physician in
11 Board decisions regarding other individuals and is not listed as a treating physician in any
Board decisions. However, the Office’s procedure manual provides that “[s]econd opinion
[referral] examinations are generally conducted by a doctor selected by a medical referral group
that has contracted with [the Office] to provide second opinion medical referrals.”15 Appellant
asserts that in these 11 cases Dr. Bailey found that the injured worker was less seriously injured
or not injured, as compared to treating physicians, and this shows a predictable pattern of bias.
However, appellant provided no evidence to establish bias on the part of Dr. Bailey.16 Mere
allegations are not sufficient to establish bias.17 There must be evidence in the record of actual
bias or unfairness on the part of the physician used by the Office as a referral physician in an
employee’s case.18 There is no evidence of bias in Dr. Bailey’s rating of appellant’s left lower
extremity impairment. The Board finds that Dr. Bailey’s medical opinion is sufficient to
establish that appellant has no more than 13 percent impairment of the left lower extremity.
CONCLUSION
The Board finds that appellant failed to establish that he has more than 13 percent
impairment of the left lower extremity.

15

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7 (May 2003).

16

See Atanacio G. Sambrano, 51 ECAB 557, 560 (2000).

17

See James F. Weikel, 54 ECAB 660, 663 (2003); Willie M. Miller, 53 ECAB 697, 699-700 (2002).

18

Anthony La-Grutta, 37 ECAB 602, 607-08 (1986).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 18, 2007 is affirmed.
Issued: March 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

